DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. The claim(s) recite(s) limitations drawn to a mental process/ fundamental economic transaction, such as measuring the time for an operation to be performed and comparing it to a reference time. Under its broadest reasonable interpretation this covers performance of the limitations in the mind except for the recitation of generic computer components such as a processor, control unit, and first and second devices thus not precluding the steps from being performed in the mind, as except for “processor” or “unit” or “devices” the language encompasses a person manually calculating the time and comparing it, which is a mental process.  This judicial exception is not integrated into a practical application because the processor/ unit/ devices is recited at a high level of generality as a generic computer device performing generic computer functions (data gathering, comparing, etc.).  The generic processor and unit limitations are no more than mere instructions to apply the exception using generic computer components (applying the abstract idea to a particular environment).  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The output of a notification is mere post solution activity and is no more than providing data (routine data gathering).  Re claim 10, merely duplicating the abstract idea for additional elements is still an abstract idea.  Further, the recitations of a scanner, currency handling, and coin handling devices per independent claims 11 and 21 and dependents, for example, such limitations are not practical applications because there are merely linking the abstract idea to a specific technological environment (point of sale) by reciting generic computer components performing generic computer processes / computerizing a mental process of a checkout transaction, and/or is part of the abstract idea of a fundamental economic transaction of performing a point of sales transaction.  The dependent claims are merely specifying details of the abstract idea itself, and are rejected at least based on their dependency.  
The claims do not provide an inventive concept.  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 
The dependent claims are at least ineligible based upon their dependency and that they merely specify further details of the abstract idea.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim(s) 1-3, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungclaus (US 20140379501) in view of Usui (US 5343025).
Re claim 1, Jungclaus teaches:
A sales processing apparatus (POS system per the abstract, paragraph [0008]+), comprising: 
an input/output control unit connected to an input/output devices configured to perform a first operations in a sales transaction processing (paragraph [0008]); and a processor configured to: 
acquire the time required for the first input and output unit to perform a first operation for the sales transaction processing of a sales transaction (paragraph [0014]+); 
determine whether the time required for the input and output unit to perform the operation during the sales transaction exceeds a reference time for the input and output unit to perform the operation (paragraph [0014]+); and 
output a notification if the time required for the input and output unit to perform the operation during the sales transaction exceeds the reference time (paragraph [0014]+, wherein control means detects a time interval between a generated control signal and an opening signal by the sensor and compares with a predetermined reference time to detect a manipulation and output an alarm/alert).
Jungclaus is silent to acquiring a time for a second input/ output device, determining when the time required for the second input/ output device exceeds a second reference time and outputting a corresponding notification, as recited in the claim.
Usui teaches (col 7, lines 49+) that a checkout device has a timer that measure the time elapsed after its starting and if the blank period exceeds the preset time length it displays a buzzer to inform that no article code is input for the preset time length.  This is interpreted as an optical scanner as the input/ output device for scanning items as the input device.  The Examiner notes that as the prior art teaches a time required for the scanner to perform an operation (scan)when no scan is received it is interpreted that a time required has been exceeded.  
Prior to the effective filing date it would have been obvious to combine the teachings.
One would have been motivated to do this for security and general smooth operation of the system by providing notifications as it pertains to operation.
Re claim 2, Jungclaus teaches using previously acquired times (paragraph [0018]+ which teaches self-learning).
Re claim 3, paragraph [0013]+ teaches a fixed value.  Usui is interpreted as the reference value as fixed.
Re claim 6, an optical scanner/ barcode has been discussed above (Usui) which is an obvious expedient to combine for security and accuracy of the POS based system.
Re claims 7-9, the limitations have been discussed above, wherein the selection of a known type of reader (handheld or fixed) is an obvious expedient based on system constraints, cost, intended environment, durability, security, etc.
Re claim 10, as the times are acquired it would have been obvious that the processor makes the degermation as part of processing as to whether a certain time has expired, in order to determine a respective exceeding of a timer for a given function of the system.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui, as discussed above, in view of  Nishio (US 2180025592) and Walters, Jr. et al.  (US 20160217655).
The teachings of Usui have been discussed above but are silent to the output device also being a coin handling (change dispenser) as Usui teaches an optical scanner.
Nishio teaches a checkout register with coin and change dispensing at 313.
Prior to the effective filing date it would have been obvious to combine the teachings for speed and convenience.
Usui/ Nishio is silent to a notification if the time for the coin dispensing is exceeded.
Walters et al., in analogous art, teaches:
A sales processing apparatus (abstract+ token dispensing system in a game device), comprising: 
an input and output unit configured to perform an operation for a sales transaction processing (coin dispensing unit FIG. 1+; a processor configured to: 
acquire the amount of time required for the input and output unit to perform the operation for the sales transaction processing of a sales transaction; 
determine whether the time required for the input and output unit to perform the operation during the sales transaction exceeds a reference time for the input and output unit to perform the operation; and 
output a notification if the time required for the input and output unit to perform the operation during the sales transaction exceeds the reference time (paragraph [0047]+, wherein the amount of time to dispense coins is compared to a time limit, and if the time limit is exceeded which activates a warning light). 
Prior to the effective filing date it would have been obvious to combine the teachings for security/ accuracy of the coin dispensing.
Re claim 5, though silent to currency dispensing exceeding timing, given change exceeding timing, it would have been obvious to monitor currency timing for such expected results of accuracy and security.
Re claim 6, the limitations have been discussed above via barcode scanning and the coin dispensing.
Claim(s) 5 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui, as discussed above, in view of  Nishio/ Walters, Jr. et al., as discussed above, in view of Crist et al. (US 20160117654).
The teachings of Usui/ Nishio/ Walters, Jr. et al. have been discussed above but are silent to time exceeding for bill dispensing.
Crist et al. teaches such limitations via a sales processing apparatus (kiosk per the abstract+) that has an input/output unit to perform an operation (bill dispenser 314) wherein when the time required to perform the operation has exceeded a reference time a notification is output (paragraph [0131]+ wherein the time for the dispenser to dispense the bills (actually taken) by a customer exceeds a preset time, an output is provided in terms of a record and the bills are retracted).  
Prior to the effective filing date it would have been obvious to combine the teachings for transaction security and accuracy. 
Re claims 21-24 the limitations have been discussed above, wherein timeout periods would have been obvious to based on actual transactions in order to provide a suitable and researched value.  
Claim(s) 22-24is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui, as discussed above, in view of  Nishio/ Walters, Jr. et al., as discussed above, in view of Crist et al. and Jungclaus, ad discussed above.
The teachings of Nishio/ Walters, Jr. et al./ Crist et al. have been discussed above but are silent to the reference time periods based on actual acquired times.
In analogous art, Jungclaus teaches self-learning for reference time intervals for drawer opening of the cash machine (paragraph [0018]+).  
Prior to the effective filing date it would have been obvious to combine the teachings of self-learning for establishing reference times as it relates to checkout machines to reference times for other aspects of cash machines (coin/currency dispensing and scan times) in order to have a reference time rooted in actual system performance for accuracy.

Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the limitations of claim 11 including at least the optical scanner, currency handling device, coin handling device, and processor which acquires the item for each to read a symbol/ dispense the bill as change/ dispense the coin as changing and then determine whether the time for each exceeds a reference time and outputting a notification accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive in view of the new art above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2876